Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s IDS Masayuki et al (JP 09-099380) in views of Applicant’s IDS Toshiyuki (JP 2004-337931).

 	For claim 1, Masayuki teaches Resistance-welding equipment comprising an equipment main body (abstract) (fig.1) including: 
 	a pair  of upper and lower welding electrodes (the upper and lower electrodes as shown in fig.1) provided so as to be movable up and down and configured to weld a workpiece (8 as shown in fig.1) interposed therebetween with a current applied thereto (abstract) (par.7, lines 1-5 on machine translation); 
 	a pressing unit (cylinders 3 and 4 as pressure unit as shown in fig.1) configured to press the workpiece (8 as shown in fig.1) via the upper and lower welding electrodes during the welding (the upper and lower electrodes as shown in fig.1) (abstract); and 
 	an intermediate electrode set (13a and 13b as shown in fig.1) disposed between the upper and lower welding electrodes (the upper and lower electrodes as shown in fig.1) and provided at least one of the upper and lower welding electrode sides (par.11, lines 1-7 on machine translation),
 	  wherein the intermediate electrode set (13a and 13b as shown in fig.1) includes a plurality of intermediate units (pluralities of upper electrodes 1a-1h and pluralities lower electrodes 2a-2h as shown in fig.1 and 4), each intermediate unit having an intermediate electrode set jig and an intermediate electrode attachable to and detachable from the intermediate electrode set jig (the units that carry pluralities of upper electrodes 1a-1h and pluralities lower electrodes 2a-2h as shown 4) (par.8 on 
 	the intermediate electrode set is configured to resistance-weld the workpiece, while pressing the workpiece by the pressing unit, via the intermediate electrode of the intermediate unit at the welding position (par.13 on machine translation), the welding electrode (the upper and lower electrodes as shown in fig.1) has an electrode portion configured to surface-contact a power supply surface (the upper portion of element 1 where the contact as shown in fig.4) of the intermediate electrode (the upper portion of element 1 as shown in fig.4) such that electric power (5 as shown in fig.1 and 4) is supplied from the welding electrode to the intermediate electrode (pluralities of upper electrodes 1a-1h and pluralities lower electrodes 2a-2h as shown in fig.1 and 4).
Masayuki fails to teach dimensions of a diameter D of the power supply surface of each intermediate electrode and a height H of each intermediate electrode satisfy D/H≥1/1.2.

Toshiyuki teaches, similar electrodes, dimensions of a diameter D of the power supply surface (9a as shown in fig.5) of each intermediate electrode and a height H of each intermediate electrode (2 as shown in fig.5) (par.36 and 39 on machine translation) (fig.6) but silent of D/H≥1/1.2.

    PNG
    media_image1.png
    183
    304
    media_image1.png
    Greyscale

Therefore, it would have been obvious lo one having ordinary skill the art at the time of the invention to modify the Masayuki with dimensions as taught by Toshiyuki for purpose of making possible to shorten the time required for the work to exchange an upper electrode, to prolong the cycle for the exchange, to reduce the manufacturing cost of the upper electrode, and to prevent the degradation in welding quality (Toshiyuki, abstract, lines 1-6). In this case, the prior art, Toshiyuki, teaches certain dimensions of D and H, but does not teaches D/H≥1/1.2. However the courts said it is not  inventive to discover the optimum or workable range. Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention to modify Masayuki, as modified by Toshiyuki, to have dimensions to be D/H≥1/1.2 since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art such that One would have been motivated to have this type of dimension in order to prolong the cycle of exchange the electrode and reduce the manufacturing cost.
 	For claim 2, Masayuki in view of Toshiyuki teaches the invention as described and discussed above and Masayuki further teaches wherein the intermediate electrode set includes a plurality of pairs of upper and lower intermediate units, and is configured 
For claim 6, Masayuki in view of Toshiyuki teaches the invention as described and discussed above but Masayuki fails to teach cooling device configured to forcedly cool each intermediate electrode at least a welding standby position that is not the welding position.
Toshiyuki teaches, similar electrodes, a cooling device (cooling path 5 from water supply as shown in fig.1) configured to forcedly cool each intermediate electrode (1 as shown in fig.1) at least a welding standby position that is not the welding position (par.23, lines 1-5 and par.27, lines 1-6 on machine translation) (abstract, lines 1-5).
Therefore, it would have been obvious lo one having ordinary skill the art at the time of the invention to modify the Masayuki with a cooling device as taught by Toshiyuki for purpose of making possible to shorten the time required for the work to exchange an upper electrode, to prolong the cycle for the exchange, to reduce the manufacturing cost of the upper electrode, and to prevent the degradation in welding quality (Toshiyuki, abstract).	
For claim 7, Masayuki in view of Toshiyuki teaches the invention as described and discussed above and Masayuki further teaches wherein electrode portions of the intermediate electrodes are provided so as to be attachable and detachable (par.12, lines 13-20 on machine translation).

  Response to Amendments/Arguments
12/30/2021 have been fully considered but they are not persuasive.
Applicant argues that Toshiyuki does not teach dimensions of a diameter D of the power supply surface of each intermediate electrode and a height H of each intermediate electrode satisfy D/H≥1/1.2. however, examiner respectfully disagrees with applicant because Toshiyuki teaches, as shown in figure 5, the whole structure intermediate electrode that includes the dimensions of electrode, however, Toshiyuki measured the height of intermediate electrode from different location compared to the applicant’s measurement height, but that is based on measurement or design choice as one ordinary skill in the art would choose as the examiner demonstrated as shown in figure above. Since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, One would have been motivated to scale the measurement of Toshiyuki to be the same as the applicant in order to determine welding electrode structure that provides operation efficiency is raised and stabilization of the weld quality is attained. (See MPEP 2144.04 IV).  
Applicant argues that the combination of Toshiyuki with Masayuki yields benefits not obtained by the combination of cited references.  However, examiner respectfully disagrees with applicant because the prior art, Masayuki, is relied upon for disclosing resistance welding equipment, as shown in figures 1 and 4, that is provided with upper and lower part electrodes 1, 2, for  carrying out by the workpiece 8 to be welded with a feed means between the both electrodes 1, 2 and both electrodes 1, 2 are pressurized by upper and lower part cylinders 3, 4, and having electrode set (13a and 13b as shown 
The secondary reference, Toshiyuki teaches, as shown in figure 5, the whole structure intermediate electrode that includes the dimensions of electrode.  Consequently, it would have been obvious before the effective date of the claimed invention to one ordinary skill in the art to modify the electrodes in the Masayuki’s reference, to include dimensions of electrode, as suggested and taught by Toshiyuki, for the purpose of determining welding electrode structure that provides operation efficiency is raised and stabilization of the weld quality is attained
Furthermore, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of references Masayuki with Toshiyuki as discussed in the rejection fully meets all the claimed limitations.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761